DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-13, 15-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action. However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “utilizing the first machine learning model to provide a domain-specific answer to an additional question received by the question answering system, wherein the domain-specific answer is based, at least in part, on the scores from the domain experts of the first cluster”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The examiner agrees with Remarks dated 09/14/2021 (“Remarks”), p. 10.
A thorough search of the prior art reveals no prior art teaches using the machine learning model to provide domain-specific answer to a question based on the scores from the domain experts of the first cluster. The closest art is McCloskey which teaches a system of QA system which takes an input question, analyze it, and return results indicative of the most probable answer to the input question. The QA system in McCloskey is based on machine learning model. However, McCloskey does not teach scores from the domain experts of the first 
Independent claims 9 and 15 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of the allowable independent claims 1, 9 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Q.I/ 
Examiner 
Art unit 2123
02/28/2022


/BRIAN M SMITH/Primary Examiner, Art Unit 2122